DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      THEODORE J. HORNE, JR.,
                            Appellant,

                                      v.

                        KATHERINE M. RHODES,
                              Appellee.

                                No. 4D18-861

                           [November 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 2017CP3187.

   Theodore J. Horne, Jr., West Park, pro se.

   Jessica Yero of Jessica Yero, P.A. Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.